MARSHALL, J.
This is an appeal by the plaintiff from a refusal of the circuit court to modify the decree relating to the distribution of the proceeds--of the sale of the ice plant, referred to in the case of John H. Heidbreder v. Superior Ice & Gold Storage Company et al., found on page 446 of this report. The conclusion reached in that case makes it unnecessary to consider that decree in this case. As the appellant suffered no loss by the decree of the circuit court, he has no ground of complaint, and, therefore, no right to have the judgment modified. The judgment of the circuit court having been reversed in that case, and the causé remanded to the circuit court with directions to set aside all its orders and decrees and to dismiss the case, and as this will leave no judgment in the case except an order of dismissal of the cause, there is nothing to do in this case but to reverse the said judgment, but as this is done because the judgment has been adjudged wrong on the defendants ’ appeal and not because of any error that was - committed against the plaintiff, the costs of this appeal are hereby assessed against the plaintiff.
All concur.